PRICE   DANIEL
ATTORNEY GENERAI.




           Bbri.'cfeo.
                     H. Sheppard
           Comptroller sf PubLia 4coouaW~
           Austin,     Texas                   OpPnlon Ho. v7252
                                               Be:   Whether land aold
                                                     t0 t&4 g&/t8 UadeP
                                                     tax fopwGlomPe UIIC
                                                     der B~tiele 7328 in
           D48*, I&.    Shwppimd:                    aubjeot to taxation



                           Where land was soldl00 the ~Btrtbfazr
                    ablinquaao texe8 twoa r0m4m3aw5 0f aa
                    lien for unpaid tsxea and bald by i%.ftaB
                    the purpose of resale    tml*n ttw provLaLoQs
                    si AHScle     7328 R.C.S. 1925 and whwra wwh
                    property   h8s  been contOt&Waaly oarrled m
                    the essessment rolls & the Coujhy Ln the
                    nwme of thw to~$er owmera, can the Tax Col-
                    lector colledt    dellnquwnt tBxes for the
                    period,duriag;wblch tb%a property was held
                    by the State fop sW.ohp#%poW~9
                         "Id the wowmt tbat.jrouhold that the
                    County atbnnot oollwot auob,taxes, what mwth-
                    od should ba uaed in ~euiovingfrom tkm r@ll8
                    of tbw County the property so held by the
                    State upon a public aale th83XWf in aGO@Pd-
                    ence with the provZeian8 df the foregoitlg'
                    statutw? wmpw Ia4 scrmesftuatfon wxis'ts
                    rlth rsfwrwacw to ottler end school die,-
                    triaes 6% psopertg held by the SWta for stlgh
                    ptwpaaw, is the City end Sahool District
                    etitthorlzed to collwot such taxes?"
                     In our op%ni~n ~lo.~668,    I copy of which ww
           are enclosing, we held that where the State bedame ths
           purchaser of Land at a ‘%4X sale held in accordanow with
           thw proviaioum Qf OPt~clw 7345-b, V.C.S=, that "the PUP-
           c+asw by the State vwrtr %a it a defwaaible title, wbioh
           tftl8 i8 etidenced,by,the WiZ@lfi'B d@d, and.tMt @II
                                               .    .




Bon4 6380‘ 8. Shepp82Yl - P8&3 2


holffePOf thin title th8 Stat8 18 tb4 “oWIIWP” of such
property foP purposea of taxation", sod theref;ri$-
wxmpt from taxation until sold by the hate,
op3&on lo. Od265, e oopy of wbUh bs alao wtlcloawdwe
bald that wbera the Stetw b8oeme the pu~4b8swP ,eta
t8x a4lw held in ewcord8nce w%th the pPoolalona of Apt-
Iale, 73;‘8, v,C,S. that "6 selw (selw by State aft&
purolwsawat fo~e~10an~w~oP tax liwa) und4~ drtiale ~328
will aonvey   title free of tares accruing b&Do4 Cb4
SCetm~n purchase of the,lend".
          Shoe the 8boVe mentioned opinions WePe wH.t-
tea, tbw &@Peme Couxt of TWMB in City of Austin vs.
Shw@r@d 190 S;n, (2d) 406 held that property p~bweed
b tha Olty of'k.utitlin
                      bY tea iorseloL4imesa,lws,and held
                  or Pssa~a tr,"publtc property bwli¶for
                 wittrbiru
                         the Gons%iCuti@n WXMptlmg awh
p&wpM?ty srom teJcreti@n. 4rtt,1165 et swq.; AH. 2X1
SW, 9, %X&8 thQbti'bUtdQt%~bf8 C8b aOnC8iWW tl@50 3?608W
&a u@plr B dlfferxbnthula to la&a   pwbeswd   by tbw~~St4te
r% fax rwiwl0e,ttp8sat~e.   SW #l+ ChEldr44s Cowty xc
$mtwi~   %$&,s*w* @c#) 0690
           In map rwaent Opinion X0. V-16;LIwe held that
fb,$*AIS, 38, Fiftieth Lwgleleture, proV3.dlngfor the @Q*
meratof'aertein t4xss WI&#Strlteowhwd lelsaato certain
codnbw~a ,outt%?the Qwnera1 IRand of the Stete, is uuco~l-
4tttGlti~naland v&d as V%&8tiV8 Qi tb8 ~l?~~iSlotM   Of
kzl~lwl8TIE, seoellon51,.a~rd4wmQ;e x5* sw010n 9, cwta=
@tituwm    vf !JMxwl”.
Bon. war   II. Sheppard   - page 3


          W6 lEtlOT
                  or no stetute authorizing the removal
of pt'opertyfrom the tax rolls. In order for the tax
&ollr for the years the propeFtj v&s he16 by the State
to dlrclose the facts the tar collootor should enter
thereon the notation 'non-trxable-- owned by 8Wte" or
rords of like iwort.


          Lends pumzhased by the Stete, at tax
     fmecltitwe  8*16B, ami exempt from all taxa-
     tion unttl resale .a provided by atotute. If
     #blahprepwtf 18 placed on the roll9 duirlmg
     them years 80 held by the State, the roll8
     8hwX.a M'kb(bt the fact that tlcwhpmpertf 18
     exempt by rmbam of Stute ounershlp.
                                         Ioum very truly,
                               Asgwlam       Q-L    OF   TSXAS


                                                Y$ v. osppert
                                                    Asaiskht